1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD N. BELL                          Case No.: CV 18-7328-CBM-MRW
12         Plaintiff,
                                              JUDGMENT
13   vs.
14   WILMOTT STORAGE SERVICES,                    ~S~
     LLC and IADVANTAGE,LLC.
15
            Defendants.
16
17         Consistent with the Order re Cross-Motions for Summary Judgment(Dkt.
18   No. 55),judgment is hereby entered in favor of Defendant Wilmott Storage
19   Services, LLC,and against Plaintiff Richard N. Bell.
20
21   DATED: September 12, 2019.
22
                                           ~~~,~
                                               jGam` -_
23                                        CONSUELO B. MARSHALL
24                                        UI~IITED STATES DISTRICT JUDGE

25
26
27
28

                                              1
